Citation Nr: 0533266
Decision Date: 12/08/05	Archive Date: 03/02/06

DOCKET NO. 01-00 407                        DATE DEC 08 2005

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for residuals of frostbite of the lower extremities and feet, to include peripheral neuropathy and poor circulation.

REPRESENTATION

Appellant represented by: Jeany Mark, Attorney

WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran served on active duty from February 1954 to October 1957.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board reviewed the case in October 2001 and remanded it to the RO for additional development of the evidence.

In a December 2004 decision, the Board denied the claim of entitlement to service connection for residuals of frostbite of the lower extremities and feet, to include peripheral neuropathy and poor circulation.

The veteran appealed the December 2004 decision of the Board to the United States Court of Appeals for Veterans Claims (the Court). In July 2005, the General Counsel of V A and the veteran, through his attorney, filed a Joint Motion to Vacate and Remand the BV A Decision on Appeal (Joint Motion). In the Joint Motion, the parties asked the Court to vacate the December 2004 decision of the Board and remand the case to the Board for readjudication consistent with the Joint Motion. The Joint Motion maintained that the December 2004 decision contained insufficient reasons and bases to support the denial of the claim of entitlement to service connection for residuals of frostbite of the lower extremities and feet, to include peripheral neuropathy and poor circulation. The Joint Motion urged that the Board reexamine the evidence of record. By order dated in July 2005, the Court granted the Joint Motion. The case has been returned to the Board for further appellate review.

The veteran testified at July 2001 and December 2004 hearings before the undersigned Veterans Law Judge. Transcripts of the hearings are of record.

- 2 



FINDING OF FACT

The evidence is in relative equipoise as to whether the veteran's residuals of ITostbite of the lower extremities are linked to his exposure to cold temperatures while on active duty in Korea.

CONCLUSION OF LAW

Resolving doubt in the veteran's favor, residuals of frostbite of the lower extremities and feet were incurred during active service. 38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005). Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

In the present case, the Board grants service connection for residuals of frostbite of the lower extremities and feet. Under these" circumstances, which are only of benefit to the veteran, there is no prejudice in granting service connection for

- 3 



residuals of frostbite of the lower extremities and feet without further discussion of the VCAA. Bernard v. Brown,- 4 Vet. App. 384 (1993).

Factual Background

The veteran has presented testimony during hearings in July 2001 and October 2001 before the undersigned Veterans Law Judge, as well as in written correspondence. He contends that he sustained frostbite of the feet while on active duty in Pusan, Korea in January 1955, which caused his current bilateral leg and foot disability. He related that on one particular occasion, he was assigned to guard duty during extremely cold temperatures for about 8 hours. At that time, he noticed that his feet were black and he went to the dispensary for treatment. He stated that he first sought treatment for frostbite about 35 years earlier, and was not diagnosed with diabetes until approximately 1987.

At the October 2001 hearing, the veteran's wife testified that she and the veteran had been married for about 25 years. She recalled that he had numbness of the feet when she first met him and that he was not diagnosed with diabetes until nearly 20 years later in 1994.

The veteran's DD-214 reflects that he had over a year of foreign and/or sea service, but there is no indication that he was awarded any medals or citations denoting combat service.

Reports from the National Personnel Records Center (NPRC) storage facility in St. Louis, Missouri, indicate that no service medical records were available at that location due to a 1973 fire. The requested records did not exist or were unavailable at the NPRC. There were no records at the Surgeon General's Office concerning the veteran.

Of record is a September 1957 separation medical examination which indicates that the results of all pertinent clinical evaluations were normal, and identifies no relevant defects or diagnoses.

-4



The report of an August 1995 private examination for aid and attendance identifies physical findings as peripheral neuropathy and frostbite in Korea (both feet). A September 1995 private treatment report from the same physician provides that the veteran had been referred due to a recent infection of the left big toe. The veteran was diabetic, had ongoing diminished sensation in the toe, and did not recall a specific foot injury. Two October 1995 treatment reports from this physician note that a review of the veteran's systems was positive for numbness in the veteran's feet from diabetic neuropathy.

In a February 2001 VA podiatry outpatient report, the veteran was diagnosed with neuropathy and right lower extremity deformity. The examiner commented on the need for a "full consultation and discussion with the veteran concerning the etiology of his neuropathy as it relates to his frostbite some time ago."

In an April 2001 V A neurology outpatient report, the veteran was diagnosed with pain and dysesthesia on the lower extremities, diabetes, and hypertension. The examiner concluded that that the veteran "had pain and dysesthesia on the lower extremities which was chronic and related to a physical injury of the frostbite injury. The veteran also has diabetes and is more likely to have the neuropathy because of the physical injury rather than the diabetes since the patient has mild diabetes and he does not have any sensory loss on the upper extremities except for sluggish deep tendon reflexes on the upper extremities, it was 2+ on the left leg and 1 + on the right leg. On the ankles it was absent."

The report of a May 2004 VA examination indicates that the examiner reviewed the medical records in the veteran's claims file and the CPRS system. The examiner set forth a review of the veteran's pertinent history, which included a 10-year history of diabetes, as well as current physical findings. The resulting diagnosis was status post frostbite of both lower extremities, diabetes, and peripheral neuropathy. The examiner indicated that the veteran had a history of frostbite many years ago and
complained of numbness and tingling, initially of the toes, that was getting progressively worse and now involved the legs bilaterally up to the knees with numbness, tingling and a burning sensation. The veteran had a history of diabetes

- 5 



that was poorly controlled. The examiner expressed the opinion that the veteran's peripheral neuropathy was secondary to his poorly controlled diabetes, not his frostbite. The examiner explained the opinion by noting that frostbite was a disease that could cause local injury mainly involving the skin, joint, bones and muscle tissues. Long-term complications included osteoarthritis and chronic neuropathic pain. In the veteran's situation, however, there was mainly numbness and tingling in both lower extremities. At the time of the frostbite, he had the numbness and tingling only in the toes. His condition became progressively worse over the years. The examiner opined that if his condition was due to frostbite, it would not have progressed over the past 20 years. Thus, based on the evidence it was less likely than not that the veteran's peripheral neuropathy was a result of frostbite.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 11l0, 1l31. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The two primary issues to address on this appeal are whether the veteran has residuals of a cold injury and whether those residuals can be attributed to winter service in Korea, as claimed by the veteran.

As noted above, the veteran's service medical records are not available for review. The veteran claims that he was exposed to extremely cold temperatures during service, which is consistent with his active duty in Korea. See Form DD-214. The veteran described on several occasions how he incurred the frostbite injury in detail. The veteran's account did not vary. Thus, the Board does not dispute that he sustained the claimed cold injuries. The question here is whether he has current residuals of frostbite that are linked to his in-service cold injuries.

There is competent evidence that weighs for and against the contended causal
. relationship, to include two medical opinions. The Court of appeals for Veterans'

- 6 



Claims has held that the Board must determine how much weight is to be attached to each medical opinion of record. See Guerrrieri v. Brown, 4 Vet. App. 467 (1993). Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The veteran's separation examination was negative for any residuals of frostbite. The disability at issue is not apparent in the record until many years post-service, albeit there are no medical records in the claims file that show normal findings during the period between service and the initial diagnosis. Such evidence weighs against the claim. See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence]. The veteran's consistent statements regarding the nature of his cold injuries and the onset of his neurological symptoms, primarily pain and loss of sensation in his legs and feet, prior to the onset of his diabetes, along with his wife's confirming testimony, weigh in favor of the claim. The undersigned found the testimony on this matter to be credible. For these reasons, the evidence up to this point is evenly balanced.

VA examinations in April 2001 and May 2004 resulted in different diagnoses and opinions. The latter examiner, after a review of the record and a thorough examination, opined, in essence, that the veteran's peripheral neuropathy of the lower extremities was due to diabetes rather than a remote cold injury. The examiner explained the opinion by noting that frostbite was a disease that could cause local injury mainly involving the skin, joint, bones and muscle tissues. Longterm complications included osteoarthritis and chronic neuropathic pain. It was noted in the veteran's situation, however, there was mainly numbness and tingling in both lower extremities. At the time of the frostbite, he had the numbness and tingling only in the toes and his condition became progressively worse over the years. The examiner concluded that if the veteran's condition (peripheral

-7



neuropathy of the legs and feet) was due to frostbite, it would not have progressed over the past 20 years.

The April 200 1 VA examiner reached a different conclusion. That physician proffered the opinion that the veteran had pain and dysesthesia in the lower. extremities which was chronic and related to a frostbite injury. This clinician also offered a rationale for his opinion by observing that, while the veteran was diabetic, he was more likely to have the neuropathy because of the physical injury rather than the diabetes since his diabetes was mild. It was noted in support of the latter statement that the veteran did not have any sensory loss on the upper extremities except for sluggish deep tendon reflexes on the upper extremities compared to absent ankle reflexes. It is pertinent to note that this opinion was presented at a time more proximate to the onset of the veteran's diabetes.

For the aforementioned reasons, the Board finds that the opinions noted above are also evenly balanced.

In summary, the evidence is in relative equipoise as to whether the veteran's residuals of frostbite of the lower extremities are linked to his exposure to cold temperatures during while on active duty in Korea. With consideration of the doctrine of reasonable doubt, the Board finds that the veteran's residuals of frostbite of the lower extremities and feet were incurred during or as the result of service. 38 C.F.R. § 3.102 (2005).

- 8 



ORDER

Service connection for residuals of frostbite of the lower extremities and feet is granted.

R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

- 9 




